MEMORANDUM **
George H. Douglass appeals pro se the district court’s summary judgment in favor of defendant Tacoma Public School District # 10 in his employment discrimination action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment and may affirm on any ground supported by the record. High Sierra Hikers Ass’n v. Blackwell, 390 F.3d 630, 638 (9th Cir.2004).
The district court properly granted summary judgment as to the discrimination claim because defendant proffered a legitimate, nondiscriminatory reason for terminating employment — the falsification of credentials during the hiring process — and Douglass failed to produce specific and substantial evidence that the stated reason was pretext for discrimination. See Aragon v. Republic Silver State Disposal Inc., 292 F.3d 654, 658-59 (9th Cir.2002).
The district court did not abuse its discretion in denying Douglass’s motion for leave to amend his complaint, which he filed after defendant moved for summary judgment. See Roberts v. Arizona Bd. of Regents, 661 F.2d 796, 798 (9th Cir.1981) (affirming denial of motion to amend raised “after discovery was virtually complete and the [defendant’s] motion for summary judgment was pending before the court”).
Douglass’s remaining contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.